DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 6/1/2021. As directed by the amendment: claims 1-2, 4, 10, and 13 have been amended; claim 3 has been cancelled; and no claims have been added. Thus, claims 1-2 and 4-16 are presently pending in this application.
NOTE: CLAIMS HAVE NOT BEEN AMENDED IN ACCORDANCE WITH MPEP 714.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
The Examiner notes that the Applicant has failed to show by strike-through that the claim dependency has changed from the claim set filed 1/6/2021 to the claim set filed 8/6/2021. For example, in the claim set filed 1/6/2021, claim 4 was dependent on claims 2 or 3, however the claim set filed 8/6/2021 has claim 4 depending on claim 2 alone.
Information Disclosure Statement
The information disclosure statement filed 6/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 13-14 recite “such that the drug depot adheres to an inner surface of the delivery stylet” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. Applicant has stated that support for the amendment can be found at least in Figure 6 of the specification as filed, however Figure 6 and the description associated with Figure 6 make no mention of the drug depot adhering to an inner surface of the delivery stylet. 
Dependent claims 2 and 4-14 are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “fluidic pressure” and claim 1, line 19 recites “pressure”, however it is unclear if these pressures are the same or completely different pressures. For purposes of examination, the Examiner will interpret them as being the same pressures.
Dependent claims 2 and 4-14 are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 5-8, 10-11, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Tenhuisen et al. (US Publication 2003/0004491 A1). 
Regarding claim 1, Cheikh discloses a delivery system (Figs. 1-4) for delivering a drug depot to a site within a patient, the delivery system comprising:
a. a hollow cannula (6) having a proximal end (End towards 8) and a distal end (End away from 8); 
b. a delivery stylet (2) having a proximal end (End towards 4), a distal end (End away from 4), a lumen (Interior of 2) extending between the proximal and distal ends of the delivery stylet (Fig. 1), and a distal portion (Portion of 2 sticking out of 6 in Fig. 3) at the distal end of the delivery stylet (Fig. 1), the delivery stylet being configured and dimensioned to be receivable by and slidable forwardly and backwardly within the hollow cannula including to a position wherein said distal portion protrudes beyond the distal end of the hollow cannula (Fig. 3), the drug depot having a portion inside the delivery stylet and a portion protruding from the distal end of the delivery stylet (Figs. 3-4, immediately after piston 3 is pushed, a portion of solid form 1 would be located inside the delivery stylet and a portion of solid form 1 would be protruding from the distal end of the delivery stylet), the distal portion of the delivery stylet being configured and dimensioned to receive the drug depot (Fig. 1); and 
c. an actuator (3) for ejecting the drug depot from the delivery stylet to a site within the body (Figs. 3-4).  
Cheikh is silent regarding
the drug depot adheres to an inner surface of the delivery stylet and fluidic pressure is required to eject the drug depot from the delivery stylet; and
said actuator having a fluid delivery mechanism in fluid communication with an interior of the delivery stylet and being effective to create pressure within the delivery stylet sufficient to eject the drug depot therefrom.
(100/200/300) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (100) having a proximal end (End towards 100), a distal end (End towards 120), a lumen (Interior of 100) extending between the proximal and distal ends of the delivery stylet (Fig. 1A), the distal portion of the delivery stylet being configured and dimensioned to receive the drug depot (Fig. 1B) and fluidic pressure is required to eject the drug depot from the delivery stylet (Figs. 2A-2D); and 
c. an actuator (200/300) for ejecting the drug depot from the delivery stylet to a site within the body (Figs. 2A-2D), said actuator having a fluid delivery mechanism (300) in fluid communication with an interior of the delivery stylet (Figs. 2C-2D) and being effective to create pressure within the delivery stylet sufficient to eject the drug depot therefrom (Figs. 2C-2D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuator of Cheikh to incorporate the teachings of Walsh to incorporate a fluid delivery mechanism in fluid communication with an interior of the delivery stylet and being effective to create pressure within the delivery stylet sufficient to eject the drug depot therefrom since such a modification is the result of a simple substitution of one known element (3, Cheikh) for another (200/300, Walsh) to obtain predictable results (Ejection of solid form/polymeric carrier). 
Cheikh in view of Walsh are silent regarding
the drug depot adheres to an inner surface of the delivery stylet.
Tenhuisen teaches a delivery system (10) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (22) having a proximal end (End towards 38), a distal end (End away from 38), a lumen (Interior of 22) extending between the proximal and distal ends of the delivery stylet (Figs. 1-3), and a distal portion (Distal portion of the end of 22 away from 38) at the distal end of the delivery stylet (Figs. 1-3), the distal portion of the delivery stylet being configured and dimensioned to receive the drug depot (Figs. 1-5) such that the drug depot adheres to an inner surface of the delivery stylet (Paragraph [0018], lines 8-14) and fluidic pressure is required to eject the drug depot from the delivery stylet; and 
(30) for ejecting the drug depot from the delivery stylet to a site within the body (Figs. 1-5).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug depot of Cheikh to incorporate the teachings of Tenhuisen to incorporate adhering to an inner surface of the delivery stylet in order to prevent the drug depot/delivery implant 40 from inadvertently sliding out of the delivery stylet prior to being purposely forced out (Paragraph [0018], lines 8-14).
Regarding claim 5, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1, wherein the drug depot comprises a radiographic marker that allows the drug depot to be visualized under a diagnostic imaging beam (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The drug depot is perfectly capable of comprising a radiographic marker that allows the drug depot to be visualized under a diagnostic imaging beam).  
Regarding claim 6, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 5, wherein the radiographic marker is selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof (Examiner notes that the drug depot was not positively claimed, therefore any features further defining the drug depot are also not positively claimed and are being treated as a functional limitation. The radiographic marker is perfectly capable of being selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof).  
Regarding claim 7, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1.
Cheikh is silent regarding
wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub.
Walsh teaches wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub (End of Paragraph [0047], Walsh).  
(End of Paragraph [0047]).
Regarding claim 8, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 7, wherein the actuator is a syringe (200, Walsh) having a barrel (200, Walsh), a plunger (230, Walsh) slidable within the barrel (Figs. 2A-2D, Walsh), and wherein the barrel has a distal portion configured to be attachable to the hub of the delivery stylet (Figs. 2C-2D and end of Paragraph [0047], Walsh).  
Regarding claim 10, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1, wherein the fluid delivery system is configured to deliver a liquid (300, Walsh).  
Regarding claim 11, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 10, wherein the liquid comprises an agent selected from the group consisting of an anaesthetic, Depo-Medrol (methylprednisolone), dexamethasone, and mixtures thereof (Paragraph [0039]-[0040], Walsh).  
Regarding claim 14, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1 for use in treating scoliosis (Delivery system is perfectly capable of being used for treating scoliosis).
Claims 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Tenhuisen et al. (US Publication 2003/0004491 A1) further in view of McKay (US Publication 2009/0131908 A1).
Regarding claim 2, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1, further comprising a drug depot (1, Cheikh) retained by the delivery stylet at the distal end of the delivery stylet (Fig. 1, Cheikh).
Cheikh in view of Walsh further in view of Tenhuisen are silent regarding
the drug depot being visualizable by a diagnostic imaging beam or modality.  
(10) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (Fig. 1) having a proximal end (End towards 12), a distal end (End towards 26), a lumen (Interior of 24) extending between the proximal and distal ends of the delivery stylet (Fig. 1); and 
c. an actuator (Fig. 2) for ejecting the drug depot from the delivery stylet to a site within the body (Paragraph [0081]),
further comprising a drug depot (30), the drug depot being visualizable by a diagnostic imaging beam or modality (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug depot of Cheikh to incorporate the teachings of McKay to incorporate being visualizable by a diagnostic imaging beam or modality in order to permit the user to accurately position the depot into the site of the patient and also permit the user to track movement and degradation of the depot at the site over time (Paragraph [0039]).
Regarding claim 4, Cheikh in view of Walsh further in view of Tenhuisen further in view of McKay disclose the delivery system of claim 2, further comprising a solid stylet (7, Cheikh) configured and dimensioned to be receivable inside the hollow cannula to provide rigidity thereto, whereby the hollow cannula, with the solid stylet received therein, is effective to pierce tissue of a patient (Fig. 2, Cheikh).  
Regarding claim 12, Cheikh in view of Walsh further in view of Tenhuisen further in view of McKay disclose the delivery system claim 2, wherein the diagnostic imaging beam or modality is selected from the group consisting of computed tomography (CT), ultrasound, x-ray, magnetic resonance imaging (MRI), and fluoroscopy (Paragraph [0039], McKay).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Tenhuisen et al. (US Publication 2003/0004491 A1) further in view of McKay (US Publication 2011/0022028 A1).
Regarding claim 9, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 8, wherein the syringe is a Luer lock syringe (End of Paragraph [0047], Walsh).
Cheikh in view of Walsh further in view of Tenhuisen are silent regarding

McKay teaches a delivery system (Figs. 1 and 5b) for delivering a drug depot to a site within a patient, the delivery system comprising:
b. a delivery stylet (Fig. 5a) having a proximal end (End towards 525), a distal end (End towards 505); and 
c. an actuator (125/130),  
wherein the delivery stylet has a hub (525) at the proximal end thereof (Figs. 5a-5b), and the actuator is releasably attachable to the hub (Paragraph [0037] and [0052]),
wherein the actuator is a syringe (Fig. 1) having a barrel (125), a plunger (130), and wherein the barrel has a distal portion (120) configured to be attachable to the hub of the delivery stylet (Fig. 1, Paragraphs [0037] and [0052]),
wherein the syringe is a Luer lock syringe (Paragraph [0037]) and the hub of the delivery stylet has external threads complementary to internal threads of the Luer lock of the syringe (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hub of the delivery stylet of Walsh to incorporate the teachings of McKay to incorporate external threads complementary to internal threads of the Luer lock of the syringe in order to couple both components (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Tenhuisen et al. (US Publication 2003/0004491 A1) further in view of Mercereu et al. (US Patent 6,450,937 B1). 
Regarding claim 13, Cheikh in view of Walsh further in view of Tenhuisen disclose the delivery system of claim 1, but are silent regarding wherein at least one of the hollow cannula and delivery stylet comprises a radiopaque material or ultrasound responsive topography to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam.  
(10) for delivering a drug depot to a site within a patient, the delivery system comprising:
a. a hollow cannula (12) having a proximal end (End towards 22) and a distal end (End towards 20); 
b. a delivery stylet (14) having a proximal end (End towards 30), a distal end (End towards 28), a lumen (26) extending between the proximal and distal ends of the delivery stylet (Fig. 3), the delivery stylet being configured and dimensioned to be receivable by and slidable forwardly and backwardly within the hollow cannula including to a position wherein said distal portion protrudes beyond the distal end of the hollow cannula (Figs. 10-12), the distal portion of the delivery stylet being configured and dimensioned to receive the drug depot (Fig. 11) such that the drug depot adheres to an inner surface of the delivery stylet and fluidic pressure is required to eject the drug depot from the delivery stylet; and 
c. an actuator (16) for ejecting the drug depot from the delivery stylet to a site within the body (Fig. 12),
wherein at least one of the hollow cannula and delivery stylet comprises a radiopaque material or ultrasound responsive topography (Col 6, lines 35-38 and 63-67) to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam (Col 6, lines 35-38 and 63-67).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified at least one of the hollow cannula and delivery stylet of Cheikh to incorporate the teachings of Mercereau to incorporate a radiopaque material or ultrasound responsive topography to provide increased contrast relative to an absence of the radiopaque material or ultrasound topography under a diagnostic imaging beam in order to allow for easy visualization under ultrasound or other medical imagining technology of the hollow cannula (Col 6, lines 35-38) and permit direct visualization of the contents of the system (Col 6, lines 63-67).  
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1, 5-8, 10-11, and 13-14 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is Cheikh (US Publication 2002/0111603 A1) in view of Walsh (US Publication 2011/0040279 A1) further in view of Tenhuisen et al. (US Publication 2003/0004491 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/             Examiner, Art Unit 3783 

/BRANDY S LEE/             Primary Examiner, Art Unit 3783